Per Curiam.
David J. Rosno voluntarily surrendered his license and consented to disbarment. We accept Rosno’s surrender and order him disbarred.
In 1987, Rosno was admitted to the practice of law in Nebraska. Rosno served as treasurer of the Lincoln Darts Association (LDA). While serving as treasurer, Rosno misappropriated LDA funds for his own personal use. Rosno eventually disclosed his misappropriation to LDA’s board of directors.
On February 25, 1994, Rosno voluntarily surrendered his license. Rosno admitted that he had violated the Code of Professional Responsibility, as adopted by this court, and had violated his oath of office. As Rosno was no doubt aware, this court has uniformly imposed the sanction of disbarment in cases of misappropriation, even when the funds did not belong to a client. See State ex rel. Nebraska State Bar Assn. v. McConnell, 210 Neb. 98, 313 N.W.2d 241 (1981).
We order Rosno disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.